960 So. 2d 62 (2007)
Christopher BRISCO, et ux
v.
Frederick BOUDREAUX, et al.
No. 2007-CC-1392.
Supreme Court of Louisiana.
July 7, 2007.
In re Brisco, Lorita; Brisco, Christopher et ux.;Plaintiff(s); Applying for Supervisory and/or Remedial Writs, Parish of Lafayette, 15th Judicial District Court Div. L, Nos. 2006-2887; to the Court of Appeal, Third Circuit, No. CW 07-00829.
Denying writ.
CALOGERO, C.J., would grant.
JOHNSON, J., would grant and assigns reasons.
KNOLL, J., would grant. I would grant a motion for continuance, and in absence of a continuance I would reverse the trial court's ruling disallowing the testimony of Dr. Leoni and allow him to testify.
JOHNSON, J., would grant.
Most Jurisdictions require that lawyers certify in the motion to set for trial that all discovery had been completed, and the matter is ready for trial.